DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims.  Therefore, “an oxide film" in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “flexible” in claim 1 is a relative term which renders the claim indefinite. The term “flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the instant application, the specification discloses the flexible substrate 2 is a substrate that has flexibility ([0024] line 2) and has a film shape ([0024] line 4).  Examples of the flexible substrate 2 include polymer film and thin glass film ([00025] line 1), such as a polyester film and a thin glass film, a polyester film, or polyethylene terephthalate film ([0026] lines 1-3), but it does not disclose the standard of being flexible.  To be a flexible substrate, the substrate layer is capable of being flexed or yielding to influence or characterized by a ready capability to adapt to new, different, or changing requirements (as evidenced by Merriam-Webster Dictionary).  The specification does not disclose the extent of the flexible substrate can be flexed, deformed, or changed.  Under broadest reasonable interpretation, any .  
All subsequent dependent claims 2-8 are rejected due to their dependencies on rejected base claim 1.
Claim 5 recites the limitation "at a one-side surface in the thickness direction of the functional layer” in lines 3-4.  It is unclear whether this one-side surface is the same as the “one side in the thickness direction of the functional layer” recited in claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takoh (WO 2010/004690, using a machine translation for citation).
Regarding claim 1, Takoh teaches an electrode film (Fig. 1; page 3, para. 8, line 4: the carbon electrode) comprising:
a flexible substrate (Fig. 1; page 4, para. 2, line 1: the insulating substrate 1; page 20, para. 7, line 1: the flexible substrate),

an electrically conductive carbon layer (Fig. 1; page 4, para. 7, line 1: the carbon film 3; page 5, para. 3, line 2: the carbon film 3 shows conductivity) disposed at one side in the thickness direction of the functional layer (page 4, para. 7, line 1: the carbon film 3 may be provided so as to cover the conductive layer 2) and having an sp2 bond and an sp3 bond (page 4, para. 7, lines 1-3: as the carbon film 3, a coating of carbon in which sp2 bonding and sp3 bonding are mixed is used).

Regarding claim 2, the designation “a gas barrier” for the functional layer is deemed to be inherent due to the same material between the prior art and the disclosure of the specification.  Here, Takoh teaches a functional layer that is a titanium layer (page 4, para. 4, lines 1-3: the material used for the conductive layer 2 is a conductive coating of Ti).  The same material is disclosed in the specification (Specification, [0039] lines 1-2: when the functional layer 3 is the metal layer, it functions as both of the gas barrier layer and the electrically conductive layer; [0037] lines 2-3: preferably, as the metal layer, a titanium layer is used), and thus the functional layer is identical in composition (i.e., the same material of titanium) would have the same property, i.e., being a gas barrier layer. MPEP 2112.01(I).



Regarding claim 4, Takoh teaches the functional layer (Fig. 1; page 4, para. 3, line 1: the conductive layer 2; page 4, para. 4, lines 1-3: the material used for the conductive layer 2 is a conductive coating of Pt) has a thickness of 5 nm or more (page 20, para. 1, lines 1-2: a platinum layer with a thickness of 300 nm was formed on the substrate). 

Regarding claim 5, Takoh teaches a thickness of an oxide film formed at a one-side surface in the thickness direction of the functional layer is below 3 nm (since Takoh does not teach the functional layer, e.g., the metal layer, having an oxide film formed, it deemed that the functional layer having an oxide film with a thickness of zero nm, which is within the claimed thickness range, i.e., below 3 nm). 

Regarding claim 6, Takoh teaches the flexible substrate is a polymer film (page 4, para. 2, lines 1-3: the material of the insulating substrate 1 is one having high insulating properties such as plastic).

Regarding claim 7, Takoh teaches the electrode film is an electrode (Fig. 1; page 3, para. 8, line 4: the carbon electrode) for electrochemical measurement (page 1, para. 1, line 1: a carbon electrode, an electrochemical sensor; page 4, para. 3, lines 4-5: the 
Further, the designation “for electrochemical measurement” is deemed to be statements with regard to the intended use.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II). The electrode as taught by Takoh are identical to the presently claimed structure and would therefore have the ability to perform the use recited in the claim.

Regarding claim 8, Takoh teaches an electrochemical measurement system (Fig. 6; page 14, para. 6, line 1: the electrochemical sensor 14) comprising:
the electrode film according to claim 7 (Fig. 1, 6; page 3, para. 8, line 4: the carbon electrode) comprising:
a flexible substrate (Fig. 1, 6; page 4, para. 2, line 1: the insulating substrate 1; page 20, para. 7, line 1: the flexible substrate),
a functional layer (Fig. 1, 6; page 4, para. 3, line 1: the conductive layer 2) disposed at one side in a thickness direction of the flexible substrate (page 4, para. 3, line 1: the conductive layer 2 may be provided on the insulating substrate 1; Fig. 1, 6: indicating the conductive layer 2 disposed on the upper side of the insulating substrate 1; here the direction between upper and down sides is deemed to be the thickness direction), and
an electrically conductive carbon layer (Fig. 1, 6; page 4, para. 7, line 1: the carbon film 3; page 5, para. 3, line 2: the carbon film 3 shows conductivity) disposed at 2 bond and an sp3 bond (page 4, para. 7, lines 1-3: as the carbon film 3, a coating of carbon in which sp2 bonding and sp3 bonding are mixed is used),
wherein the electrode film is an electrode for electrochemical measurement (page 1, para. 1, line 1: a carbon electrode, an electrochemical sensor; page 4, para. 3, lines 4-5: the resistance loss at the time of electrochemical measurement is reduced, and the detection sensitivity of the sensor is improved).
Further, the designation “for electrochemical measurement” is deemed to be statements with regard to the intended use.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II). The electrode as taught by Takoh are identical to the presently claimed structure and would therefore have the ability to perform the use recited in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795